Citation Nr: 1204598	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to anthrax and under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for transient global amnesia, to include as due to exposure to anthrax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973, from March 2002 to July 2002, from September 2004 to December 2004, and May 2006 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Springfield, Illinois, which granted service connection for left hand arthritis, assigning a 10 percent evaluation effective July 24, 2007; and denied service connection for arthritis of multiple joints, a right ankle injury, bilateral hearing loss, tinnitus, exposure to anthrax, exposure to hazardous chemicals and jet fumes, and transient global amnesia.  In February 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2009.

In July 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Veteran submitted additional information to the Board following the July 2011 hearing.  As noted in the hearing transcript, the Veteran waived review of the additional information by the RO.  See July 2011 Video Hearing Transcript, page 16. 
The Board notes that in the December 2007 rating decision the RO denied the Veteran's claim for service connection for exposure to anthrax because exposure itself is not a disability and therefore cannot be service-connected.  The Veteran clarified the issue at his July 2011 video hearing noting that his claim was for service connection for arthritis of multiple joints and transient global amnesia as a result of exposure to anthrax.  The Board has restated the issues accordingly.  See July 2011 Video Hearing Transcript, page 11.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for transient global amnesia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has arthritis of multiple joints that is related to his active duty service.  


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2007 letter provided this notice to the Veteran.

The Board observes that the July 2007 letter was sent to the Veteran prior to the December 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment records, VA examination reports, and private examination reports are associated with the claims folder. 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination, with respect to the Veteran's claim for arthritis of multiple joints was obtained in February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011)

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).  Further, where a Veteran, who served for ninety days on active duty, develops arthritis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his multiple joint arthritis is the result of his exposure to anthrax while on active duty, or alternatively the result of Gulf War Syndrome as defined in 38 C.F.R. § 3.317.  

With regards to the Veteran's claims that his arthritis of multiple joints is related to the anthrax vaccination with squalene, the Board notes that the February 2009 VA examiner addressed the Veteran's contentions.  In this regard, the Veteran stated that he underwent a series of anthrax vaccinations, between May 1999 and November 1999 some of which contained squalene.  The examiner then noted that squalene was, according to the World Health Organization, a naturally occurring substance found in plants, animals, and humans.  Specifically, with regard to humans, it was manufactured in the human liver and circulated throughout the bloodstream.  He further noted that squalene was also found in a variety of foods, cosmetics, and commercially extracted from fish oil and used in pharmaceutical products.  It was a component in vaccines to enhance the immune response.  The World Health Organization also recognized that most adults, whether or not they had received vaccines containing squalene, had antibodies against squalene and apparently in one study the incidence of these antibodies appeared to increase with age.  The Board notes that the Veteran provided evidence that certain lot numbers of the drug used as a vaccine for anthrax exposure contained squalene.  The Board further notes that the Veteran provided evidence that he had indeed been given the vaccine from one of the affected lot numbers.  However, this evidence is not probative of the question of service connection for multiple joint arthritis.  In this regard, the Board notes that there is no medical evidence to link any current disability to the Veteran's anthrax inoculations.  

With regards to the Veteran's contentions that his multiple joint arthritis is the result of Gulf War Syndrome, the Board notes that VA is authorized to compensate any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. 
§ 3.317(a)(1) (2011).  A Persian Gulf Veteran is a Veteran who served on active service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Crucially, if signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

Further, compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability 1) was not incurred during active service in the Southwest Asia theater of operations, or 2) was caused by a supervening condition or event that occurred between the most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or 3) is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).
Where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) ("Undiagnosed Illnesses").  Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a Veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.

Finally, in cases where a Veteran applies for service connection under 38 C.F.R. 
§ 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veteran was afforded a VA examination in February 2009.  The examiner noted initially that while the Veteran did have generalized aches and pains throughout most of his body, his low back and bilateral hands were causing him the most trouble.  As such, the examination report primarily addressed the Veteran's low back and bilateral hands; however, the examiner also addressed the Veteran's bilateral knees, elbows, shoulders, ankles, and neck.  Upon examination it was noted that the Veteran had slight limitation of motion in his back along with some stiffness and discomfort.  The Veteran exhibited full range of motion in his hands, with exception of left middle finger; however, his hands showed obvious use.  The Veteran exhibited some limitation of motion with regard to his knees, although it was noted that the Veteran stated that his knee problems existed before the inoculation.  Finally with regard to the Veteran's neck, shoulders, elbows, and ankles, the Veteran exhibited no warmth, erythema or evidence of effusion or pain with manipulation.  In conjunction with the examination, the Veteran was afforded x-rays of his lumbar spine and bilateral hands.  The x-ray of the lumbar spine revealed intervertebral disc degeneration with surrounding degenerative arthritis upper and mid lumbar spine, especially at the L2-L3 and L3-L4 disc spaces.  The x-ray of the Veteran's left hand revealed status post resection of the distal carpal at the base of the first metacarpal, noting that the adjacent base of the first metacarpal is floating.  The Board notes that the Veteran is already service-connected for his left hand arthritis.  The x-ray of the right hand revealed a normal right hand.  The examiner noted that the Veteran was seen in July 2007 and blood tested for rheumatoid arthritis, however the test was negative and the Veteran was diagnosed with generalized osteoarthritis.  After a thorough physical examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with diffuse osteoarthritis consistent with his age and occupational history.  

With consideration of the above, the Board notes that the Veteran has a diagnosed disability:  diffuse osteoarthritis.  Thus, because the Veteran's above-described condition has been medically associated with a diagnosed disability, there is no evidence of record indicating the presence of an undiagnosed illness or a medically unexplained chronic multisymptom illness due to his Gulf War service causing such symptoms.

Accordingly, the Veteran's service-connection claim for multiple joint arthritis as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness related to Gulf War Syndrome must each be denied.

The Board notes however that although service connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service [or any other active duty service], as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the Veteran has not advanced arguments to this end, his claims will be addressed on a direct basis in turn below.

As noted above the Veteran was diagnosed with diffuse osteoarthritis consistent with his age and occupational history.  The Board notes that the Veteran does have a current disability as required by 38 C.F.R. § 3.303.  However, as noted above, the February 2009 VA examiner related the Veteran's multiple joint arthritis to his occupation and age.  It is noted that the Veteran worked predominantly as a carpenter and in construction as a civilian.  The Board acknowledges that the examiner did not specifically state that the Veteran's multiple joint arthritis was not related to his active duty service.  The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  In this instance, the Board notes that the examiner clearly stated that the Veteran's multiple joint arthritis was related to his age and occupation.  In this regard the Board notes that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  As such, direct service-connection for multiple joint arthritis is denied.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges, however, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes that the Veteran has submitted lay statements describing his symptomatology and noting his contentions with regard to etiology.  The Veteran contends that he started noticing pain in multiple joints after receiving the vaccine for anthrax.  The medical record, to include the February 2009 VA examiner's opinion does not support the Veteran's contentions.  When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain and that observation need not be recorded.  While the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this instance the medical evidence of record does not support the Veteran's assertions.

Laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998)(a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  With regard to the Veteran's claims, the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record.  In this regard, the Board notes that the question of whether the Veteran's multiple joint arthritis is related to the vaccine for anthrax is a complicated medical question that the Veteran is not competent to determine.

In conclusion, for the reasons and bases expressed above, the Board finds that the more probative evidence is against the Veteran's claim of service connection for multiple joint arthritis both on a direct basis, as due to the anthrax vaccination, and under the provisions of 38 C.F.R. § 3.317.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to anthrax and under the provisions of 38 C.F.R. § 3.317 is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for bilateral hearing loss, tinnitus, and global transient amnesia as due to exposure to anthrax.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).
The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this regard, the Board notes that the Veteran was afforded an audiological examination in August 2007.  The examiner noted that the Veteran was in the Air Force Reserves where he worked as an aircraft maintenance supervisor.  As a civilian the Veteran worked as a carpenter and recreationally was exposed to noise through hunting and target shooting.  The August 2007 examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
40
LEFT
5
10
25
55
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The diagnosis was mild high frequency loss in the right ear and mild to moderate high frequency loss in the left ear.  As such, the Board notes that the Veteran has a hearing disability according to VA regulations.  With regard to tinnitus, the examiner noted that the Veteran approximately two times a week for a "little bit" hears a mild hissing bilaterally.  The Veteran first noted the sound about 10 years prior and attributed the sound to noise exposure from aircraft.  Unfortunately, the VA examiner noted that the Veteran's claims file was unavailable for review and that an opinion with regard to etiology could not be given without resorting to speculation.  As noted above, under Barr, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  As the August 2007 examiner did not have the Veteran's claims file available for review and did not provide an opinion, the Veteran must be afforded another VA examination so that an etiological opinion with regard to the Veteran's hearing loss and tinnitus may be provided.  The examiner should discuss the presence of in-service noise exposure, the Veteran's entrance and exit audiograms, and any lay statements of record from the Veteran, when forming an opinion as to the etiology of any current diagnosis of hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

With regard to the Veteran's claim for global transient amnesia, the Board notes that the private treatment records indicate that the Veteran was admitted to the hospital in March 2005 for an episode of global transient amnesia.  The Veteran was afforded a VA psychological examination in November 2007.  The examiner reviewed the Veteran's claims folder and after a full psychiatric examination determined that the Veteran did not have an Axis I diagnosis.  The examiner further noted that he did not detect that the Veteran had any memory or concentration difficulties or emotional symptoms that would relate to the incident of global transient amnesia.  The examiner then noted, however, that the Veteran's incident would be better assessed by a neurology examination.  The Board notes that there is no evidence of record that the Veteran was afforded a neurology examination and as such, one should be provided to determine if the Veteran's incident of global transient amnesia has residuals that can be related to his active duty service to include as due to anthrax.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should address whether or not the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.  

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's claimed tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should address whether or not the Veteran's tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.  

3. The RO/AMC should afford the Veteran a VA neurological examination (or an examination within any other appropriate specialty) to determine if the Veteran has residuals of his global transient amnesia episode that are related to his active duty service to include as due to anthrax exposure.  

The examiner should address whether or not the Veteran has any residuals of his global transient amnesia that are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

4. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


